Case 3:20-cv-00017-MMH-JBT Document 55 Filed 04/06/21 Page 1 of 2 PageID 566




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

      Plaintiff,

v.                                               CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORPORATION,
etc., et al.,

              Defendants.
                                        /

        AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

      Having granted Defendants’ Motion to Modify Scheduling Order (Doc. 48), the

undersigned, with the consent of the District Judge, enters this amended case

management and scheduling order:

                   DEADLINE OR EVENT                            DATE
 Discovery Deadline                                              MAY 31, 2021
 Dispositive and Daubert Motions                                JUNE 29, 2021


 Mediation                                  Deadline             JULY 30, 2021
                                            Mediator       Terrance E. Schmidt
                                            Address       501 Riverside Avenue
                                                                       Suite 903
                                                         Jacksonville, FL 32202
 Telephone:                                                       904-398-1818

 All Other Motions Including Motions In Limine            NOVEMBER 1, 2021
 Responses to Other Motions Including Motions In         NOVEMBER 15, 2021
 Limine
Case 3:20-cv-00017-MMH-JBT Document 55 Filed 04/06/21 Page 2 of 2 PageID 567




 Joint Final Pretrial Statement                         NOVEMBER 15, 2021
 Final Pretrial Conference                     Date     NOVEMBER 22, 2021
                                               Time                10:00 a.m.
                                              Judge    Marcia Morales Howard
 Trial Term Begins                                        DECEMBER 6, 2021
                                                                 9:00 a.m.
 [Trials Before Magistrate Judges Begin on Date
 Certain]
 Estimated Length of Trial                                              5 days
 Jury/Non-Jury                                                            Jury


      All other provisions of the Case Management and Scheduling Order (Doc. 47)

remain in effect.

      DONE AND ORDERED in Jacksonville, Florida, on April 6, 2021.




Copies to:

Counsel of Record




                                       2
